Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 6-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1-3 and 6-8 are allowed since certain key features of the claimed invention are not taught or fairly suggested by prior art.
Referring to claim 1, the prior art of record teaches a light emitting display panel.  The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A light emitting display panel comprising:
a display area configured to output an image, and provided with pixels, gate lines and data lines; and
a non-display area configured to not output an image, and surrounding the display area,
wherein each of the pixels includes a light emitting diode and a pixel driving circuit for driving the light emitting diode,
the light emitting diode is connected with a high voltage line to which a first driving voltage is supplied, and is connected with a display area low voltage supply line to which a second driving voltage is supplied,
the display area is provided with a gate driver configured to output gate signals to the gate lines, and
the non-display area is provided with a low voltage supply line connected with the display area low voltage supply line,
wherein the display area includes:
a first panel layer provided with transistors constituting the gate driver, and 
a second panel layer provided with the light emitting diode and transistors
constituting the pixel driving circuit, the second panel layer being provided on the first panel layer,
wherein a gate line among the gate lines is provided in the first panel layer, and is connected with the pixel driving circuit provided in the pixels provided along the gate line through gate extension lines provided in contact holes provided in the first panel layer and the second panel layer, and
wherein the display area low voltage supply line is provided between the first panel layer and the second panel layer.”.
Referring to claims 2-3 and 6-8 are allowable based upon dependent on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SCOTT D AU/            Examiner, Art Unit 2624                              

/KENT W CHANG/            Supervisory Patent Examiner, Art Unit 2624